Citation Nr: 1808133	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-20 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected status post septorhinoplasty.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied service connection for sleep apnea.  Jurisdiction was later transferred to the RO in Waco, Texas.

In July 2016, a new VA Form 21-22, was received at the RO appointing the representative listed on the title page above.  The Board recognizes this change in representation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, a remand is required to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.

The Board finds the May 2013 VA examiner's opinion to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination must be based on consideration of the claimant's medical history and must describe the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  The examiner failed to provide any rationale to support his opinion that the Veteran's sleep apnea was not proximately due to or a result of his service-connected status post septorhinoplasty, simply stating "there is no basis in medical fact" for such a finding.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (holding that an adequate examination and medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion).  The examiner did not state any significant facts or findings on examination and did not include any medical literature to support the conclusion.  Further, no opinion was provided as to whether the Veteran's sleep apnea was aggravated by his service-connected status post septorhinoplasty.  As such, an addendum opinion must be obtained on remand.

As the case must be remanded, the Veteran's complete VA treatment records should also be obtained and associated with the file, to include a copy of the March 2005 sleep study.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records dated from March 2003 forward, to include a copy of the March 2005 sleep study.

2.  After the above development has been completed, return the file and a copy of this REMAND to the clinician who rendered the May 2013 opinion for an addendum opinion to determine the etiology of the Veteran's sleep apnea.  If that examiner is not available, or if an opinion cannot be obtained from that examiner within a reasonable time frame, a different examiner may render the opinion.  The Veteran need not be scheduled for another examination, unless the clinician indicates that further examination or diagnostic testing is needed.

The examiner must address the following:

(a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea had its clinical onset during active service or is related to any incident of service, to include as a result of his in-service septorhinoplasty surgery?

(b)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was caused by his service-connected nasal airway obstruction?

(c)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea is aggravated by, or worsened by, his service-connected nasal airway obstruction?

In responding to (b) and (c), the examiner must acknowledge and address the statement from Stephen White, M.D. that the Veteran's nasal airway obstruction is severe and is hindering him from using CPAP.  See Letter from Stephen White, M.D., dated November 15, 2016.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran regarding symptomatology must be specifically acknowledged and considered in formulating any opinions concerning the onset of his disability.  If the examiner rejects the Veteran's reports regarding the onset of symptoms, the examiner must provide a reason for doing so.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Finally, after the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

